Citation Nr: 1436928	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  03-18 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for acne.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lost Angeles, California, which, in pertinent part, granted service connection for acne, with an initial 10 percent disability rating assigned.  

The Veteran provided testimony during a videoconference hearing before the undersigned in January 2012.  A transcript is of record.  

The Board remanded the claim most recently in December 2013 for additional development.  Unfortunately, that development has not yet been completed.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its December 2013 remand, the Board requested that a VA examination be provided to assess the current severity of the Veteran's service-connected acne.  The examiner was specifically requested to provide photographs of each affected area, identify whether the disability had spread to her back, sides, groin, legs, and arms, comment on a 2012 private treatment record from Dr. Mehr, provide the percentage of the entire body affected as well as the percentage of each area affected, and render specific findings on the extent of disfigurement, including comments on the eight characteristics of disfigurement.  

Following a January 2014 VA examination, the examiner did not include photographs and did not comment on the 2012 private treatment record.  Although the examiner stated that areas other than the face and neck are affected, the percentage of the entire body and the percentage of the individual areas were not provided.  

In addition to acne on the face and signs of blackheads on the back, the examiner also noted that the Veteran had some lesions on her face, upper back and sides of her body removed.  It is not clear, however, whether these lesions are connected to the service-connected disability.  Furthermore, more information would be necessary regarding any scarring or disfigurement of such surgery if it is indeed related.  

Finally, to the extent that the examiner noted "old small lesions" on the back and that other VA treatment records indicated hyperpigmentation, more information is necessary regarding the extent of such scarring or disfigurement.  

Therefore, as the Board's December 2013 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The requested information must be provided in order to properly evaluate the Veteran's disability.  

Upon remand, all outstanding records of ongoing VA treatment must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Then, provide a VA examination to determine the severity of the Veteran's service-connected acne.  All appropriate tests, including photographs of the affected areas, should be conducted.  The photographs should be made part of the examination report.  The claims file must be made available to the examiner.

 The examiner should identify all current skin conditions and the symptoms associated with each.

For any identified acne condition, the examiner should indicate whether the Veteran has superficial acne (comedones, papules, pustules, superficial cysts); deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck; or deep acne affecting 40 percent or more of the face and neck. 

The examiner should describe the area(s) of the body affected by the acne, to include the percentage of the entire body affected and the percentage of exposed area(s) affected.  The Veteran has alleged that it has spread to her back, sides, groin area, legs, and arms. It is unclear whether skin symptoms elsewhere are part of the current service-connected acne.  The examiner should specifically address the private treatment records from Dr. Mehr dated in 2012.

The examiner should render specific findings addressing the extent of the acne's disfigurement.  In particular, the examiner should comment on the presence (or lack thereof) of each of the eight characteristics of disfigurement presented, which are as follows:
(i) Scar 5 or more inches (13 or more cm.) in length. 
(ii) Scar at least one-quarter inch (0.6 cm.) wide at widest part. 
(iii) Surface contour of scar elevated or depressed on palpation. 
(iv) Scar adherent to underlying tissue. 
(v) Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 
(vi) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
(vii) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). 
(viii) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The examiner should comment on whether any scar residuals result in gross distortion or asymmetry of the face.  The examiner should also comment on whether there is any visible or palpable loss of the underlying tissue.

In addition, the examiner should discuss the effect, if any, of the Veteran's acne on her ability to obtain and to maintain gainful employment, taking into account her education and employment experience but without regard to her age and to any nonservice-connected disabilities.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



